Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear if applicant is positively claiming “the sports shoe” or is trying to only functionally recite the sports shoe.   The language used in the claim would indicate that applicant is trying to positively claim the shoe.   Also, in line 1, “the sports shoe” lacks proper antecedent basis.  Applicant must amend the claim to clarify if the shoe is being claimed or only functionally being recited; and provide proper antecedent basis for the shoe.  
In claim 1, “the inner parts of small pieces” and “out parts of the small pieces” lacks proper antecedent bases and therefore the scope of the claim is unclear and indefinite.
In claim 1, line 8, “the anti-slip sport shoe” is unclear and indefinite.  The only previous “anti-slip” elements claimed are the “anti-slip sport shoe sole” and the “anti-slip sport shoe sole surface”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO
03/037128 (Broz).
Regarding claim 1, Broz teaches an anti-slip shoe sole (outsole 23) of a sport shoe (shoe 10; the shoe can inherently be used while playing sports) comprising an anti-slip sport shoe sole surface (surface 24), which is in contact with the ground, has an anti-slip surface (24), which has small pieces of hard material fixed during the manufacture of the anti-slip sport shoe to in a flexible part of the surface of the anti-slip sport shoe sole of the sport shoe (small particles 26 partially embedded and fixed to the sole; see abstract, lines 1-4; page 6, line 26 to page 7, line 2; and page 9, lines 8-19), such that the inner parts of small pieces of hard material (at least see the abstract which states “wherein at least a portion of the particle is embedded in the surface (24)”) are permanently fixed with the flexible part of the anti-slip surface of the sport shoe sole of the sport shoe (the outsole is made out of normal sole material which includes rubber and plastic; see page 7, line 7-9, page 9, lines 24-27 and page 11, lines 20-24) and the outer parts of the small pieces of hard material protrude from the surface of the flexible part of the anti-slip surface of the sport shoe and upon contact of the anti-slip sports shoe sole of the sport shoe are in contact with the ground, wherein the small pieces of hard material are in contact with the ground, wherein the small pieces of hard material are ceramic and/or corundum (e.g. see the abstract, line 2; page 7, lines 12 to page 8, line 9 and page 12, lines 1-8, wherein it teaches corundum is used), wherein the flexible part of the anti-slip sport shoe sole of the sport shoe is rubber and/or plastic (see page 11, paragraph 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4779360 (Bible) in view of Broz ‘128.
Regarding claim 1, Bible teaches an anti-slip shoe sole (22) of a sport shoe (shoe attachment 10; see figures 1-2, the attachment can inherently be used while playing sports) comprising an anti-slip sport shoe sole surface, which is in contact with the ground (see figure 1 which shows the lower surface of the sole (22) in contact with the ground (26)), has an anti-slip surface, which has small pieces of hard material fixed during the manufacture of the anti-slip sport shoe to in a flexible part of the surface of the anti-slip sport shoe sole of the sport shoe (hard grit particles 30 are impregnated into the shoe sole, see figure 2 and col. 2, lines 52-64), such that the inner parts of small pieces of hard material (see figure 2 which shows inner parts of the particles 30) are permanently fixed with the flexible part of the anti-slip surface of the sport shoe sole of the sport shoe (the sole is rubber which is flexible; see col. 2, lines 65-66) and the outer parts of the small pieces of hard material protrude from the surface of the flexible part of the anti-slip surface of the sport shoe (see figure 2) and upon contact of the anti-slip sports shoe sole of the sport shoe are in contact with the ground, wherein the small pieces of hard material are in contact with the ground (see figure 2), wherein the layer of flexible material is rubber and/or plastic (the sole is rubber which is flexible; see col. 2, lines 65-66) .
Bible lacks the small pieces (particles) being made out of ceramic and/or corundum.
Broz teaches a shoe sole with an anti-slip surface wherein the small fixed particles (26) are made out of corundum; (e.g. see the abstract, line 2; page 6, lines 18-20; page 7, line 12 to page 8, line 9; and page 12, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the small pieces of hard material of the shoe sole taught by Bible, to be made out of corundum, as taught by Broz, to provide sharp edges of the pieces that continue to remain sharp even after use because corundum is a harder material and therefore will provide improved traction.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.  
	With respect to Broz, applicant argues that hard particles are not incorporated into the sole but instead are encapsulated in a layer of adhesive.
	In response, as pointed out in the rejection the “small particles are partially embedded and fixed to the sole; see the abstract, at lines 1-4; page 6, line 26 to page 7, line 2; and page 9, lines 8-19”. More specifically, the abstract teaches the “corundum particles (26) having exposed surface-gripping features, wherein at least a portion of the particles is embedded in the surface (24) or encapsulated in an adhesive coated on at least a portion of the surface”.  (boldface and underlining added).  Therefore, Boz teaches both (i.e. one method of the particles being embedded in the sole and a second alternative method of the particles being embedded in the adhesive).  Therefore, all of applicant’s arguments about the adhesive and the glue are moot inasmuch as this is not part of the examiner’s rejection.  As a back-up rejection, applicant has kept the Bible in view of Broz rejection, in case, there is any doubt that Broz lacks teaching this limitation.
	In response to the examiner’s point that the particles are embedded and fixed to the sole (see page 10 of applicant’s response), applicant argues that this is “Just a very short description (a few words) of the method” and “is unrealistic principle nonsense and the result has zero life, leaving only an uneven surface.”
	In response, these are the opinions of the applicant which are merely speculation and are not based on facts.
	Applicant argues that the traction-enhancing surface is not created during the manufacture of the shoe (e.g. in a factory) since the customer creates a layer of adhesive and glues pieced of material with adhesive.
	In response, the examiner rejection is not relying on the method of creating a layer of adhesive and glues so this argument is moot.  Moreover, applicant is not claiming a method of manufacturing of a shoe.  Nonetheless, the steps of the customer adding a layer of adhesive and pieces of materials would be part of the manufacturing of a shoe.  Manufacturing of shoes is not only done in factories but elsewhere including steps taking by the customer.  
Applicant argues the separate shoe attachment (10) of Bible is something like another thin shoe or sock and therefore “Reference (22) is not the shoe sole of a shoe”.
In response, Bible teaches a shoe attachment (10) comprising an upper (14) and a sole (22) and therefore by definition is a shoe, regardless if it is slipped over another shoe.  Moreover, Bible refers to reference (22) as the “sole”; e.g. see col. 2, lines 38 of Bible.
Applicant argues that the “shoe attachment 10” taught by Bible, cannot be assign to “sport shoe with anti-slip sport sole” because the attachment is separate and can be releasably mounted on a shoe.
In response, the shoe attachment (10) has an upper (14) and a sole (22) and therefore by definition is a shoe, regardless if it is slipped over another shoe.  Moreover, the attachment has an upper (14) and a sole (22) and therefore by definition is a shoe.
Applicant argues “In Bible there is not a single word about the sports shoes or the sports or the sports shoes for the sports disciplines on the soft surface of the stadiums. Use the shoe attachment in sports is not possible because of the huge risk take off the shoe attachment during sports and injuring the sportsman and losing the competition, e.g. a javelin thrower would be very dangerous to other people in the stadium or a high risk of injury to a high jumper, etc. are not acceptable.”
In response, functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  Since the combination as applied in the rejection above has all of the same structural elements, as noted above, it would clearly be inherently capable of performing the functions as claimed.  The possibility of the shoe attachment falling of the wearer while throwing a javelin is moot inasmuch as it is still possible for the thrower to use the shoe attachment.  Furthermore, applicant has only listed one possible sport, how about another sport like curling or hiking or golf, etc..
Applicant argues “The shoe attachment Bibles does not meet the right definition of shoes because it does not having the upper part for hold it onto the foot and therefore the shoe attachment Bible is not shoe.  It is principled mistake argue that the shoe attachment Bible is shoe.  This is not acceptable and in principle absolutely wrongly”.
In response, Bible has the structure (i.e. upper and a sole, see arguments above) and in view of the combination (Bible in view of Broz) it has all of the structure as claimed and is inherently capable of performing all of the function language as claimed. Therefore, the examiner sees no error in his rejection.  Moreover, the language “for hold it onto the foot” is not claimed but even if it was claimed, this functional language would not change the rejection.  The examiner has a reasonable basis for concluding that the functional language limitation asserted to be critical for establishing novelty may, in fact, be an inherent characteristic of the prior art, the burden shifts to appellant to prove that the prior art does not possess the characteristic relied upon.  See In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971); In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  Also see In re Spade, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990) and In re Best, 562 F.2d 1252, 195 USPQ (CCPA 1977).  In the present instance, applicant merely argues that the prior art does not possess the claimed characteristics.  Attorney arguments, however, do not take the place of evidence.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
See Daniels US 9795185 which also could have been applied in a rejection of applicant’s claims.  
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556